Registration Nos. 333-124214 811-21757 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post Effective Amendment No.79 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.73 [X] (Check appropriate box or boxes) American Independence Funds Trust (Exact Name of Registrant as Specified in Charter) , SUITE 534 NEW YORK, NY 10169 (Address of Principal Executive Offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3477 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC , SUITE 534 NEW YORK, NY 10169 COPIES TO: JON RAND DECHERT LLP 1 NEW YORK, NY 10036-6797 It is proposed that this filing will become effective immediately upon filing pursuant to paragraph (b) of Rule 485 under the Securities Act of 1933, as amended. The Registrant has registered an indefinite amount of its shares of beneficial interest under the Securities Act of 1933, pursuant to Rule 24f-2 under the Investment Company Act of 1940. In reliance upon Rule 24f-2, no filing fee is being paid at this time. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 73 to the Registration Statement on Form N-1A of the American Independence Funds Trust (the “Trust”) hereby incorporates Parts A, B and C from the Trust’s PEA No. 73 on Form N-1A filed February 29, 2012. This PEA No. 79 is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summaries first provided in PEA No. 73 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Registration statement to be signed on its behalf by the undersigned thereunto duly authorized, in the City of New York and State of New York on the 15th day of March 2012. AMERICAN INDEPENDENCE FUNDS TRUST By: /s/ Eric Rubin Eric Rubin President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Eric Rubin President March 15, 2012 Eric Rubin /s/ Jeffrey Haas* Trustee March 15, 2012 Jeffrey Haas /s/ Joseph Hankin* Chairman of the Board and Trustee March 15, 2012 Joseph Hankin /s/ Terry L. Carter* Trustee March 15, 2012 Terry L. Carter /s/ Thomas F. Kice* Trustee March 15, 2012 Thomas F. Kice /s/ George Mileusnic* Trustee March 15, 2012 George Mileusnic /s/ John J. Pileggi* Trustee March 15, 2012 John J. Pileggi /s/ Peter L. Ochs* Trustee March 15, 2012 Peter L. Ochs *By: /s/ Eric Rubin Eric Rubin, Attorney-in-Fact pursuant to Power of Attorney Previously Filed EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
